Per curiam.
This is the second appearance of this case in this court. On the first appearance a judgment dismissing the com*33plaint because the Attorney General had not been served was reversed so that evidence as to such issue could be introduced in the trial court. See Pharris v. Mayor &c. of Jefferson, 226 Ga. 489 (175 SE2d 845). Thereafter the case was tried and a judgment adverse to the plaintiffs was rendered on the merits of the case and they again appealed. Held:
Argued October 13, 1970
Decided December 3, 1970.
Scott & Alexander, Alan M. Alexander, Jr., for appellants.
Joseph J. Gaines, Davis & Davidson, Jack S. Davidson, Arthur K. Bolton, Attorney General, for appellee.
Pretermitting many questions raised in the appeal under the decision of this court in the case of Plantation Pipe Line Co. v. City of Bremen, 227 Ga. 1, since an independent school system exists in the City of Jefferson (City of Jefferson v. Holder, 195 Ga. 346, 349 (24 SE2d 187)), the proposed annexation across political subdivision lines into the Jackson County School District under the Act of 1966 (Ga. L. 1966, p. 409; Code Ann. § 69-904) was void and the judgment of the trial court denying the plaintiffs’ prayers to declare the annexation ordinance void must he reversed.

Judgment reversed.


All the Justices concur.


Nichols and Hawes, JJ., concur specially.